DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2020 and July 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites that it is a dependent claim of claim 11, but it appears that this claim is meant to be a dependent claim of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in line 1.  This limitation appears to be referring back to the original recitation of the limitation found in claim 1 lines 7-8.  Thus, the limitation “a difference” should be changed to “the difference”.
Claim 6 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in lines 1-2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 1 lines 7-8.  Thus, the limitation “a difference” should be changed to “the difference”.
Claim 10 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in lines 1-2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 9 lines 14-16.  Thus, the limitation “a difference” should be changed to “the difference”.
Claim 11 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in lines 1-2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 9 lines 14-16.  Thus, the limitation “a difference” should be changed to “the difference”.
Claim 17 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in lines 1-2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 16 lines 17-19.  Thus, the limitation “a difference” should be changed to “the difference”.
Claim 18 recites the limitation “a difference between the initial orientation and the subsequent orientation …” in lines 1-2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 16 lines 17-19.  Thus, the limitation “a difference” should be changed to “the difference”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakich et al. 2012/0060606 (called Lakich hereinafter and applicant disclosed art).

Regarding independent claim 1, Lakich teaches, in Figures 1-6, a method (Abstract) comprising: 
determining an initial orientation (para [0041]; 302) of an electric meter (100) based on initial acceleration measurements from an accelerometer (204) positioned in the electric meter; 
continuously monitoring subsequent acceleration measurements from the accelerometer (Fig. 3; repeated accelerometer readings from steps 306-314); 
determining a subsequent orientation of the electric meter based on the subsequent acceleration measurements (para [0041]; 306); 
determining a difference between the initial orientation and the subsequent orientation based on the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 308); 
comparing the difference to a threshold value (para [0041]; 310); 
determining that the difference exceeds the threshold value (para [0041]; 310; uses the “delta” of the reference and current accelerometer readings); and 
based on the difference exceeding the threshold value, generating a notification of a change (para [0041]; 312) in orientation of the electric meter to a head-end system (para [0035]; alarm sent to AMR data Collect Engine or other appropriate locations).

Regarding claim 2, Lakich teaches the method of claim 1, and further teaches wherein determining the initial orientation of the electric meter comprises executing a firmware procedure to initiate the initial acceleration measurements on the electric meter during installation (Fig. 2; para [0030 and 0034]; meter is powered up and firmware is executed to start reading accelerometer measurements).

Regarding claim 3, Lakich teaches the method of claim 1, and further teaches wherein determining the initial orientation of the electric meter comprises initiating the initial acceleration measurements from the accelerometer by the electric meter when the electric meter first registers on a network and transitions to an operational mode at an installation site (para [0030 and 0035]; when the meter is installed and operating the steps of Figures 2 and 3 are performed and data sent to appropriate locations).

Regarding claim 4, Lakich teaches the method of claim 1, and further teaches wherein continuously monitoring the subsequent acceleration measurements from the accelerometer comprises receiving acceleration measurements from the accelerometer at predetermined time intervals (para [0034]; accelerometer data is read every 20 milliseconds).

Regarding claim 5, Lakich teaches the method of claim 1, and further teaches wherein determining a difference between the initial orientation and the subsequent orientation comprises determining a difference between the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 306; new accelerometer data are compared with the initial accelerometer data).

Regarding claim 6, Lakich teaches the method of claim 1, and further teaches wherein determining a difference between the initial orientation and the subsequent orientation comprises: determining an initial tilt angle of the electric meter based on the initial acceleration measurements (para [0041 and 0063]; the accelerometer data may be used to calculate the tilt to determine the position of the electric meter), determining a subsequent tilt angle of the electric meter based on the subsequent acceleration measurements (para [0041 and 0063]), and comparing the initial tilt angle to the subsequent tilt angle (para [0041 and 0063]).

Regarding claim 7, Lakich teaches the method of claim 6, and further teaches further comprising: determining a tilt angle difference of the electric meter at predetermined time intervals when subsequent acceleration measurements from the accelerometer are received (Fig. 3; 308; para [0034, 0041 and 0063], accelerometer measurements collected is used to determine the angular position of the meter, based on paragraph 0063, thus angle data (angle difference between reference readings and current readings) is used to determine potential tampering to the meter).

Regarding claim 8, Lakich teaches the method of claim 6, and further teaches wherein a tilt angle of the electric meter is an angle in a front-to-back direction with respect to a front face of the electric meter, an angle in a side-to-side direction with respect to the front face of the electric meter, or an angle in a rotation direction around a vertical axis of the electric meter (para [0041 and 0063-0064]; the difference between the reference readings of the accelerometer and the new accelerometer readings would be calculated as the tilt angle difference).

Regarding independent claim 9, Lakich teaches, in Figures 1-6, an electric meter (100), comprising: 
an accelerometer (204) configured to: 
obtain initial acceleration measurements of the electric meter due to gravity (para [0041]; 302); and 
obtain subsequent acceleration measurements of the electric meter due to gravity over time (Fig. 3; repeated accelerometer readings from steps 306-314); and 
a processor (para [0030]; device to perform the firmware algorithms) in communication with the accelerometer, wherein the processor is configured to: 
receive the initial acceleration measurements and the subsequent acceleration measurements from the accelerometer (para [0041]; 304); 
determine an initial orientation of the electric meter based on the initial acceleration measurements (para [0041]); 
determine a subsequent orientation of the electric meter based on the subsequent acceleration measurements (para [0041]; 306); 
determine a difference between the initial orientation and the subsequent orientation based on the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 308); 
compare the difference to a threshold value (para [0041]; 310); 
determine that the difference exceeds the threshold value (para [0041]; 310; uses the “delta” of the reference and current accelerometer readings); and 
based on the difference exceeding the threshold value, generate a notification of a change (para [0041]; 312) in orientation of the electric meter to a head-end system (para [0035]; alarm sent to AMR data Collect Engine or other appropriate locations).

Regarding claim 10, Lakich teaches the electric meter of claim 11, and further teaches wherein the processor is further configured to determine a difference between the initial orientation and the subsequent orientation by determining a difference between the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 306; new accelerometer data are compared with the initial accelerometer data).

Regarding claim 11, Lakich teaches the electric meter of claim 9, and further teaches wherein the processor is further configured to determine a difference between the initial orientation and the subsequent orientation by: determining an initial tilt angle of the electric meter based on the initial acceleration measurements (para [0041 and 0063]; the accelerometer data may be used to calculate the tilt to determine the position of the electric meter), determining a subsequent tilt angle of the electric meter based on the subsequent acceleration measurements (para [0041 and 0063]), and comparing the initial tilt angle to the subsequent tilt angle (para [0041 and 0063]).

Regarding claim 12, Lakich teaches the electric meter of claim 11, and further teaches wherein the processor is further configured to receive the subsequent acceleration measurements at predetermined time intervals (para [0034]; accelerometer data is read every 20 milliseconds).

Regarding claim 13, Lakich teaches the electric meter of claim 12, and further teaches wherein the processor is further configured to determine a tilt angle difference at the predetermined time intervals when the subsequent acceleration measurements from the accelerometer are received (Fig. 3; 308; para [0034, 0041 and 0063], accelerometer measurements collected is used to determine the angular position of the meter, based on paragraph 0063, thus angle data (angle difference between reference readings and current readings) is used to determine potential tampering to the meter).

Regarding claim 14, Lakich teaches the electric meter of claim 11, and further teaches wherein a tilt angle of the electric meter is an angle in a front-to-back direction with respect to a front face of the electric meter or an angle in a side-to-side direction with respect to the front face of the electric meter (para [0041 and 0063-0064]; the difference between the reference readings of the accelerometer and the new accelerometer readings would be calculated as the tilt angle difference).

Regarding claim 15, Lakich teaches the electric meter of claim 11, and further teaches wherein a tilt angle of the electric meter is an angle in a rotation direction around a vertical axis of the electric meter (para [0041 and 0063-0064]; the difference between the reference readings of the accelerometer and the new accelerometer readings would be calculated as the tilt angle difference).

Regarding independent claim 16, Lakich teaches, in Figures 1-6, a system (Fig. 1) comprising: 
a head-end system including a server (para [0035]; AMR data Collect Engine or other appropriate locations for sending notifications of the electric meter); and 
an electric meter (100) in communication with the head-end system, the electric meter comprising: 
an accelerometer (204) configured to: 
obtain initial acceleration measurements of the electric meter due to gravity (para [0041]; 302); and 
obtain subsequent acceleration measurements of the electric meter due to gravity over time (Fig. 3; repeated accelerometer readings from steps 306-314); and 
a processor (para [0030]; device to perform the firmware algorithms) in communication with the accelerometer, wherein the processor is configured to: 
receive the initial acceleration measurements and the subsequent acceleration measurements from the accelerometer (para [0041]; 304); 
determine an initial orientation of the electric meter based on the initial acceleration measurements (para [0041]); 
determine a subsequent orientation of the electric meter based on the subsequent acceleration measurements (para [0041]; 306); 
determine a difference between the initial orientation and the subsequent orientation based on the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 308); 
compare the difference to a threshold value (para [0041]; 310); 
determine that the difference exceeds the threshold value (para [0041]; 310; uses the “delta” of the reference and current accelerometer readings); and 
based on the difference exceeding the threshold value, generate a notification of a change (para [0041]; 312) in orientation of the electric meter to the server of the head-end system (para [0035]; alarm sent to AMR data Collect Engine or other appropriate locations).

Regarding claim 17, Lakich teaches the system of claim 16, and further teaches wherein the processor is further configured to determine a difference between the initial orientation and the subsequent orientation by determining a difference between the initial acceleration measurements and the subsequent acceleration measurements (para [0041]; 306; new accelerometer data are compared with the initial accelerometer data).

Regarding claim 18, Lakich teaches the system of claim 16, and further teaches wherein the processor is further configured to determine a difference between the initial orientation and the subsequent orientation by: determining an initial tilt angle of the electric meter based on the initial acceleration measurements (para [0041 and 0063]; the accelerometer data may be used to calculate the tilt to determine the position of the electric meter), determining a subsequent tilt angle of the electric meter based on the subsequent acceleration measurements (para [0041 and 0063]), and comparing the initial tilt angle to the subsequent tilt angle (para [0041 and 0063]).

Regarding claim 19, Lakich teaches the system of claim 18, and further teaches wherein the processor is further configured to receive the subsequent acceleration measurements at predetermined time intervals (para [0034]; accelerometer data is read every 20 milliseconds).

Regarding claim 20, Lakich teaches the system of claim 19, and further teaches wherein the processor is further configured to determine a tilt angle difference at the predetermined time intervals when the subsequent acceleration measurements from the accelerometer are received (Fig. 3; 308; para [0034, 0041 and 0063], accelerometer measurements collected is used to determine the angular position of the meter, based on paragraph 0063, thus angle data (angle difference between reference readings and current readings) is used to determine potential tampering to the meter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Soni discloses “Tamper detection apparatus for electrical meters” (see 2007/0103334)
Zigovszki et al. discloses “Tamper detection through magnetic sensing” (see 2016/0084632)
Hoang et al. discloses “Smart energy metering system and method” (see 2018/0109047)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867       

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867